Title: To James Madison from Louis-André Pichon, 4 November 1803
From: Pichon, Louis-André
To: Madison, James



4. 9ber. 1803.
Mr. Pichon presents his respectfull thanks to Mr. Madison for the information contained in his billet of thursday. Mr. Pichon takes the liberty to beg of Mr. Madison to be so kind as to take the trouble to see that the copies of Treaties which are to be delivered to M. P. from the State office be in readiness to be forwarded. Mr Pichon will also take it as a particular favor if he is enabled to send the text of the law which has or will be passed for the creation ⟨and⟩ delivery of the Stock: this paper being of material consequence to the french Government. Therefore if the act was not published at the time of the expediting of the dispatches he will beg M. Madison to procure him a copy of it.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). Unsigned; docketed by Wagner: “Mr. Pichon 4 Novr. 1803 / Mem. to send him a copy of the law about the Louisiana Stock.”



   
   No letter from JM to Pichon dated Thursday, 3 Nov. 1803, has been found. Pichon may have referred to JM’s 4 Nov. 1803 letter.



   
   “An Act authorizing the creation of a stock, to the amount of eleven millions two hundred and fifty thousand dollars, for the purpose of carrying into effect the convention of the thirtieth of April, one thousand eight hundred and three, between the United States of America and the French Republic; and making provision for the payment of the same,” was passed 10 Nov. 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:245–47).


